Citation Nr: 1760563	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic attacks, and cognitive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from April 1953 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran provided testimony in a travel Board hearing in October 2017 before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

Based on the medical evidence of record, the claim for service connection for an anxiety disorder with cognitive disorder has been recharacterized into a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, panic attacks, and cognitive disorder.  Having reviewed the record, the Board finds that remand is warranted.

The Veteran asserts that his acquired psychiatric disorder was incurred in service, due in part to his duties as military police in Korea.  The claimed in-service events include: being stationed close to the DMZ front lines and experiencing red alerts that resulted in fallouts in bunkers with rifles; shooting a civilian who tried to break in to a railcar during guard duty; being nearly run over by a steam engine during guard duty in the railyard; seeing a South Korean laying on the tracks with both legs cut off; jumping off of a train and landing on his back and head; having a bayonet pointed in his face by a foreigner during guard duty; meeting a soldier in Korea who later committed suicide back at home; and being hospitalized in Korea at the 121st Medical Evacuation Hospital for 2 weeks due to being overworked and run down.  See March 2013 Statement; September 2013 Correspondence; March 2014 Correspondence; October 2017 Hearing Transcript.  

The Veteran's discharge certificate reveals that he was assigned to a military police battalion in Korea.  A December 2013 formal finding reveals that the Veteran's service treatment records are fire-related and unavailable.  In September 2013, the Veteran reported that he was hospitalized in Korea at the 121st Medical Evacuation Hospital for 2 weeks due to being overworked and run down.  It does not appear that attempts have been made to obtain medical records directly from the 121st Medical Evacuation Hospital for records.  Accordingly, remand for additional development is appropriate.  On remand, an attempt shall be made to obtain medical records directly from the 121st Medical Evacuation Hospital. 

Additionally, the Board finds that remand for an examination is warranted.  VA medical records indicate that the Veteran has received diagnoses of major depressive disorder, anxiety disorder, and cognitive disorder versus pseudodementia.  In March 2013, the Veteran reported that his panic attacks first began at an army ammunition plant in Radford, Virginia.  However, the record lacks a medical opinion on whether the Veteran's diagnoses are related to service.  On remand, the Veteran should be afforded an examination and the examiner should determine the nature and etiology of the Veteran's psychiatric disorder.  If a diagnosis of PTSD is provided, the examiner should make a statement as to whether the Veteran's claimed in-service events are sufficient to support a diagnosis of PTSD.  

Finally, subsequent to the October 2017 Board hearing, the Veteran submitted additional pertinent medical evidence that was received at the Board on December 2, 2017.  Although the Veteran did not waive RO consideration of that evidence, given that the Veteran's claim is being remanded for additional development, it will be incumbent upon the RO to consider said evidence in any subsequent decision including any supplemental statement of the case that may be required.  .Further, efforts should be made to obtain any outstanding medical records, to include VA and private medical records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private medical records not already of record relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Attempt to obtain medical records directly from the 121st Medical Evacuation Hospital in relation to the Veteran's reported hospitalization.  Attention is invited to the Veteran's September 2013 correspondence.  

3.  Afford the Veteran an examination to determine the nature and etiology his acquired psychiatric disorder.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any acquired psychiatric disability present since January 2013.




b)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder had its onset during or is otherwise related to service, to include as due to the Veteran's duties as military police. 

If a diagnosis of PTSD is found, the examiner should also state whether the claimed in-service event(s) is/are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent or more probability) that PTSD is related to service, to include as due to a fear of hostile military or terrorist activity.  

The examiner is advised that the Veteran's claimed in-service events include: being stationed close to the DMZ front lines and experiencing red alerts that resulted in fallouts in bunkers with rifles; shooting a civilian who tried to break in to a railcar during guard duty; being nearly run over by a steam engine during guard duty in the railyard; seeing a South Korean laying on the tracks with both legs cut off; jumping off of a train and landing on his back and head; having a bayonet pointed in his face by a foreigner during guard duty; meeting a soldier in Chunchon, Korea who later committed suicide back at home; and being hospitalized in Korea at the 121st Medical Evacuation Hospital for 2 weeks due to being overworked and run down.  See March 2013 Statement; September 2013 Correspondence; March 2014 Correspondence; October 2017 Hearing Transcript.  


The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  Any such SSOC should specifically include consideration of the medical evidence submitted by the Veteran, and received at the Board on December 2, 2017.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


